 Case 1:18-cv-01526-SRF Document 47 Filed 05/07/21 Page 1 of 3 PageID #: 439




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CP PRINTING LIMITED,                                 *
                                                      *
                        Plaintiff,                    * C.A. No. 1:18-cv-01526-SRF
                                                      *
                        v.                            *
                                                      *
 GLITTERATI INCORPORATED,                             *
                                                      *
                        Defendant.                    *
                                                      *


              [PROPOSED] JURY TRIAL COVID-19 PROTOCOLS ORDER
       The parties in the above captioned matter have met and conferred with regard to the

following jury trial COVID-19 protocol in this matter.

       1.      The parties will exchange exhibits in advance of trial and confer in order to stipulate

to the authenticity of potential exhibits, to facilitate trial proceedings, and to avoid passing out or

touching paper.

       2.      The parties will have all hardcopy paper exhibits pre-loaded onto a computer that

can be shown digitally to opposing counsel, the witness, the Court, and the jury as necessary. The

parties will also have a binder of their exhibits prepared separately for opposing counsel, the Court

and each member of the jury. The parties will avoid any transfer of physical exhibits to one

another, the Court and the jury.

       3.      The parties will use a document camera for any piece of evidence that cannot be

published digitally or that is not in the binders. In the event a party requires use of the document

camera, counsel will clean the device after each use. The parties understand that the Court will

provide the document camera and cleaning supplies for mid-presentation cleaning by counsel.
 Case 1:18-cv-01526-SRF Document 47 Filed 05/07/21 Page 2 of 3 PageID #: 440




       4.        As all exhibits will pre-loaded onto a computer to be shown digitally, all exhibits

will be made available in digitized format for use by the jury in deliberations in the manner the

Court deems appropriate.

       5.        Physical exhibits which cannot be digitized will be provided to the jury, subject to

a specific decision in a particular case. The parties, however, do not anticipate there being any

such exhibits.

       6.        When necessary, counsel will rise and indicate the need for a sidebar. Counsel will

wait for the Presiding Judge to halt proceedings and will remain at their respective tables. The

parties understand that electronic transceivers will be made available by the Court for the Presiding

Judge, court reporter and for counsel and counsel will communicate with the Court using the Court-

provided electronic transceivers while seated at their tables. Notwithstanding the use of noise-

cancelling equipment, counsel may be required to move outside the courtroom into the public or

private hallways to explain the sidebar request to the Court via transceiver, should it be necessary

to avoid having the jury overhear counsel’s discussion with the Court.

       7.        In the alternative, once counsel indicates the need for a sidebar, the Presiding Judge

may halt proceedings while counsel, using counsel-provided internet access, drafts an email to the

Court and to opposing counsel, explaining the nature of the sidebar request. Opposing counsel will

have the opportunity to email a response. After considering the original request and any response,

the Presiding Judge will resolve the issue via email, if possible.

       8.        If the matter is urgent and cannot be resolved via discussion via headset or email,

the Presiding Judge may order jury to be removed from the courtroom so that the matter can be

addressed. If the matter is not urgent, and the Presiding Judge deems it fit to address the matter,

the matter will be addressed at the next scheduled break in proceedings.
 Case 1:18-cv-01526-SRF Document 47 Filed 05/07/21 Page 3 of 3 PageID #: 441




       9.       The parties will, of course, abide by any all protocols the Court will implement in

terms of courtroom configuration, including where counsel, witnesses and the jury will be

stationed and any necessary limitations on the public being able to monitor the proceedings in the

gallery.    The parties will utilize all necessary personal protection procedures, including, if

necessary, wearing masks or appropriate face coverings and maintaining social distance at all

times, or follow appropriate CDC guidance on indoor activities.

Respectfully Submitted: May 7, 2027

Wilmington, DE



So ORDERED this ____ day of ____________, 2021.




                                              ___________________________________

                                                     United States Magistrate Judge
